Filing Date: 10/09/2020
Claimed Priority Date: 08/07/2020 (Provisional 63/062,690)
Applicant(s): Bae et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 02/02/2022.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s elections without traverse of the Group I invention (directed to a semiconductor structure), and of Species 1, reading of Fig. 1A, in the reply filed on 02/02/2022, is acknowledged. Applicant indicated that claims 1-16 are generic. The examiner agrees. Accordingly, pending in this application are claims 1-20, with claims 17-20 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US2002/0084530).

Regarding Claim 1, Park (see, e.g., Figs. 2-4 and Par. [0010]-[0014]) shows all aspects of the instant invention including an integrated circuit device comprising:
- a first insulating layer (e.g., dielectric layer in substrate 201, upon which conductive lines 220/320/420 are formed)
- a plurality of metal wires on the first insulating layer (e.g., conductive lines 220/320/420), wherein the plurality of metal wires comprises:
a first metal wire comprising a first upper surface and a first lower surface that faces the first insulating layer, the first metal wire having a first width monotonically decreasing from the first lower surface to the first upper surface (e.g., conductive lines 220a/320a/420a)
a second metal wire comprising a second upper surface and a second lower surface that faces the first insulating layer and is coplanar with the first lower surface, the second metal wire having a second width monotonically increasing from e.g., conductive lines 220b/320b/420b).
Claims 1-2, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ting et al. (US2014/0252625).

Regarding Claim 1, Ting (see, e.g., Fig. 16 and Par. [0030]-[0035]) shows all aspects of the instant invention including an integrated circuit device comprising:
- a first insulating layer (e.g., substrate 402 including dielectric material)
- a plurality of metal wires on the first insulating layer (e.g., conducting Cu features 552a-e), wherein the plurality of metal wires comprises:
a first metal wire comprising a first upper surface and a first lower surface that faces the first insulating layer, the first metal wire having a first width monotonically decreasing from the first lower surface to the first upper surface (e.g., 552b-c)
a second metal wire comprising a second upper surface and a second lower surface that faces the first insulating layer and is coplanar with the first lower surface, the second metal wire having a second width monotonically increasing from the second lower surface to the second upper surface (e.g., 552e)
Regarding Claim 2, Ting (see, e.g., Fig. 16) shows that the first width of the first lower surface of the first metal wire (e.g., 552b-c) is less than the second width of the second upper surface of the second metal wire (e.g., 552e).
Regarding Claim 9, Ting (see, e.g., Fig. 16) shows:
- a second insulating layer (e.g., dielectric layer 324d) on the first insulating layer
- a lower etch stop layer (see, e.g., Par. [0022]: barrier layer 322 of SiCN, similar to the instant disclosure) extending between the first insulating layer and the second insulating layer and extending on a sidewall of the first metal wire (e.g., 552b-c
Regarding Claim 11, Ting (see, e.g., Fig. 16) shows:
- an upper etch stop layer (see, e.g., Par. [0022]: barrier layer 322 of SiCN, similar to the instant disclosure) on the first metal wire (e.g., 552b-c)
- wherein the upper etch stop layer comprises a lower surface contacting the first upper surface of the first metal wire, and the second upper surface of the second metal wire (e.g., 552e) is not higher than the lower surface of the upper etch stop layer.











Claim 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nguyen et al. (US2021/0098292).

Regarding Claim 12, Nguyen (see, e.g., Fig. 9) shows all aspects of the instant invention including an integrated circuit device comprising:
- a first insulating layer (e.g., dielectric capping layer 106) and a second insulating layer (e.g., ILD layer 118) that are sequentially stacked
- a lower etch stop layer (e.g., barrier 116 of SiCN, similar to the instant disclosure) extending between the first insulating layer and the second insulating layer
- a plurality of metal wires (e.g., 114, 122) on the first insulating layer and in the second insulating layer, the plurality of metal wires comprising a first metal wire (e.g., metal line 114) and a second metal wire (e.g., metal via 122)
- wherein the lower etch stop layer (e.g., 116) extends on a sidewall of the first metal wire (e.g., 114) from a lower surface to an upper surface of the first metal wire, and the second metal wire (e.g., 122) extends through the lower etch stop layer


Claims 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stamper et al. (US6331481).

Regarding Claim 12, Stamper (see, e.g., Fig. 5B) shows all aspects of the instant invention including an integrated circuit device comprising:
- a first insulating layer (e.g., lower intermetal dielectric 22) and a second insulating layer (e.g., lower low dielectric constant layer 28) that are sequentially stacked
- a lower etch stop layer (e.g., lower polish stop layer 26) extending between the first insulating layer and the second insulating layer
- a plurality of metal wires (e.g., in-laid wiring 24 comprising a wiring level 14 or a via level 20) on the first insulating layer and in the second insulating layer, the plurality of metal wires comprising a first metal wire (e.g., lower center wiring 24) and a second metal wire (e.g., via of upper right wiring 24)
- wherein the lower etch stop layer (e.g., lower 26) extends on a sidewall of the first metal wire (e.g., lower center 24) from a lower surface to an upper surface of the first metal wire, and the second metal wire (e.g., via of upper right wiring 24) extends through the lower etch stop layer




Regarding Claim 15, Stamper (see, e.g., Fig. 5B and Col. 5, L. 26-34) discloses that in-laid wires 24 and via 20 can be composed of different conductive metals. Therefore, Stamper shows that the second metal wire comprises a first metal element, and the first metal wire is devoid of the first metal element (e.g., Cu vs. W).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2002/0084530).

Regarding Claim 3, Park (see, e.g., Figs. 2-4 and Par. [0010]-[0014]) discloses that conductive lines 220a/320a/420a and 220b/320b/420b are respectively arranged in an alternating order, wherein a plurality of conductive lines 220a/320a/420a are spaced apart from each other in a first direction, and a plurality of conductive lines 220b/320b/420b are spaced apart from each other in the first direction. Furthermore, while Park depicts arrangements of five alternating conductive lines, it would have been 
Accordingly, Park teaches that the first metal wire comprises a plurality of first metal wires that are spaced apart from each other in a first direction (e.g., conductive lines 220a/320a/420a), and the second metal wire comprises two second metal wires that are spaced apart from each other in the first direction (e.g., any two outermost lines of the conductive lines 220b/320b/420b), and the plurality of first metal wires are between the two second metal wires.

Claims 1, 3-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US2016/0111368) in view of Stamper et al. (US6331481).

Regarding Claim 1, Zhang (see, e.g., Figs. 10-11) shows most aspects of the instant invention including an integrated circuit device comprising:
- a first layer (e.g., substrate 200)
- a plurality of metal wires on the first layer (e.g., metal layers comprising 203,209), wherein the plurality of metal wires comprises:
a first metal wire comprising a first upper surface and a first lower surface that faces the first layer, the first metal wire having a first width monotonically decreasing from the first lower surface to the first upper surface (e.g.,203)
a second metal wire comprising a second upper surface and a second lower surface that faces the first layer and is coplanar with the first lower surface, the e.g., 209)
However, while Zhang (see, e.g., Par. [0025]) discloses that underlying metal layers 201, 202 formed in substrate 200 are electrically isolated from each other, he does not explicitly show a first dielectric layer. Stamper (see, e.g., Fig. 1A), on the other hand and in the same field of endeavor, teaches metal wires 24 formed on a substrate 12, wherein underlying metal wires 18 are insulated from each other by a layer of insulator/dielectric material 16. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first insulating layer in the structure of Zhang, because it is known in the semiconductor art that metal wires can be form to contact underlying metal layers embedded in an insulating layer, as suggested by Stamper, and  implementing a known electrical connection arrangement for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 3, Zhang (see, e.g., Fig. 10) shows that the first metal wire comprises a plurality of first metal wires that are spaced apart from each other in a first direction (e.g., two center 203s), and the second metal wire comprises two second metal wires (e.g., two outermost 209s) that are spaced apart from each other in the first direction, and the plurality of first metal wires are between the two second metal wires.
Regarding Claim 4, Zhang (see, e.g., Fig. 10 and Par. [0026],[0066]) shows that initial metal layer 213 (later patterned into 203s) can be, e.g., aluminum (Al), or tungsten (W); and that metal layer 209 (later planarized into 209s) can be, e.g., copper (Cu). e.g., Cu), and the first metal wire is devoid of the first metal element.
Regarding Claim 8, Zhang (see, e.g., Fig. 10 and Par. [0066]) shows that the first metal element is copper (Cu).

Allowable Subject Matter
Claims 5-7, 10, 13-14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose integrated circuit devices comprising arrangements of metal wires, and having some features similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814